76 Ill. App.2d 333 (1966)
222 N.E.2d 190
People of the State of Illinois, Plaintiff-Appellee,
v.
Johnnie Webb, Junior, Defendant-Appellant.
Gen. No. 50,587.
Illinois Appellate Court  First District, Third Division.
October 27, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Albert Friedman, Frederick F. Cohn, James J. Doherty, Morton Zwick, Assistant Public Defenders, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and James B. Zagel, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SULLIVAN.
Judgment of conviction affirmed.
Not to be published in full.